               Case 2:20-mj-00737-VCF Document 1 Filed 03/16/21 Page 1 of 2




 1
     CHRISTOPHER CHIOU
 2   Acting United States Attorney
     Nevada Bar No. 14853
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys for the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    IN THE MATTER OF THE USE OF A Case No. 2:20-MJ-737-VCF
      CELL SITE SIMULATOR TO LOCATE
10    THE CELLULAR DEVICE ASSIGNED     MOTION TO UNSEAL
      (702) 539-2275
11

12

13             The United States of America, by Christopher Chiou, Acting United States

14   Attorney, and his assistant Kevin D. Schiff, herby moves this Court for an Order to unseal

15   the above captioned matter and all documents filed therein.

16          The search warrant and accompanying affidavit were issued on August 21, 2020,

17   and sealed at that time to protect the integrity of an ongoing investigation. The

18   Government seeks to unseal the above captioned matter so that documents can be provided

19   in discovery.

20             DATED this 15th day of March, 2021.

21                                              Christopher Chiou
                                                Acting United States Attorney
22
                                                /s/Kevin Schiff             .
23                                              Kevin D. Schiff
                                                Assistant United States Attorney
24
              Case 2:20-mj-00737-VCF Document 1 Filed 03/16/21 Page 2 of 2




 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2

 3    IN THE MATTER OF THE USE OF A Case No. 2:20-mj-737-VCF
      CELL SITE SIMULATOR TO LOCATE
 4    THE CELLULAR DEVICE ASSIGNED     ORDER TO UNSEAL
      (702) 539-2275
 5

 6
            Based upon the Motion of the Government, and good cause appearing, the Court
 7
     orders that the above captioned matter and all documents filed therein are unsealed.
 8

 9
                                               IT IS SO ORDERED:
10
                                               ________________________________
11                                             THE HONORABLE CAM FERENBACH
                                               UNITED STATES MAGISTRATE JUDGE
12                                                      3-16-2021
                                               DATED: _________________________
13

14

15

16

17

18

19

20

21

22

23

24
                                               2
